DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, recites “the one or more radiant heat sources” and is not clear what “the one or more radiant heat sources” are.  It is not clear if “the one or more radiant heat sources” are the same as or different than the “radiant heat source” recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the filter being at least partially opaque to transmission of photons of the wavelength” and is unclear.  The filter is placed during a post exposure bake heating process and is not clear what the subsequently performed bake process has to do with a previously performed exposure source’s “photons of a wavelengths”.  The exposure process results in an exposed and unexposed areas of the photoresist and are exposed to photons of wavelength in the exposed areas.  It is not clear as to what the filter has to do with being opaque to those photons.  If the filter is introduced during the exposure process through a photomask, such that it is opaque to photons of the exposure process, the resist is not subjected to an exposure process at all.  This is unclear.  It is not clear if the photoresist is subjected to any exposure at all, and renders both claims 1, and 7, indefinite.  Correction is required.
Claim 16 recites “the fluid is a working liquid fluid” and is not clear as to what the term “the fluid” refers to.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13-14, 17-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0355549 (hereinafter referred to a Xie).
Xie, in [0009]-[0011], disclose a processing of a substrate (workpiece) in a processing chamber, wherein the substrate includes a photoresist layer, and is positioned on a substrate support surface in a processing chamber, wherein the photoresist layer on the substrate is subjected to an exposure process, the exposure process including exposure to electromagnetic radiation i.e., exposed to photons of a wavelength, and the exposure is performed through a mask or reticle ([0060], claimed photomask), followed by heating the exposed photoresist layer (post exposure baking, PEB).  Xie, in [0062], and in [0063], discloses two heating sources that heat the selectively exposed photoresist layer during the PEB, wherein one of the heat sources is an embedded heater (second heat source) embedded in the substrate support assembly (heater 132 positioned in 138, figure 1), and the other heat source is a heat lamp (radiant heat source, incandescent lamp) positioned within the processing chamber (paragraph no. [0026]), wherein the heat sources enable the heating of the exposed photoresist layer to a desired temperature (PEB set point temperature).  Xie, in [0026], discloses that the heater in the substrate support assembly can be a fluid-based heating element (a high efficiency heat transfer fluid) (claims 1, 6, and 14).  Xie, in [0062], discloses that the post exposure baking process heats the photoresist layer to the desired temperature in about 2 seconds i.e., less than 15 seconds and less than 5 seconds (claims 2-3, 18-19).  Xie, in [0062], discloses that the two heaters (radiant heat lamp) and substrate support heater-embedded heater) may be used during the PEB, however, only the substrate heater (embedded heater) is maintained to keep the PEB temperature (the heat lamp is not required to maintained the temperature of the photoresist layer, i.e., the heat lamp can be deenergized) (claim 4).  Xie, in [0062], discloses that the PEB temperature of the photoresist is in the claimed range (between 90° and 140°C) (claims 5, and 17).  Xie, in [0024], discloses that the embedded heater (second heat source) is a resistive element disposed in the substrate support assembly (claim 9).   Xie, in [0026], discloses that the substrate support assembly is configured to circulate a heat transfer fluid to increase the temperature of the substrate positioned on the substrate support assembly (claimed fluid-based heating element) (claim 10).  Xie, in [0004], and [0050], discloses that the photoresist is a chemically amplified resist (claims 13, and 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0355549 (hereinafter referred to a Xie) in view of U. S. Patent Application Publication No. 2016/0085154 (hereinafter referred to as Fukuoka).
Xie is discussed in paragraph no. 8, above.
The difference between the claims and Xie is that Xie does not disclose that a filter is placed between the heat lamp and the substrate in the processing chamber during the PEB as recited in claim 7. Xie does not disclose that the heat lamp can be  LED’s (claim 8).
Fukuoka, in [0073], discloses that the wafer is irradiated with infrared light (radiant heat) during the PEB process wherein the IR is irradiated onto the wafer surface through a filter, and Fukuoka, in [0052], discloses that the filter blocks certain wavelengths of the infrared radiation (i.e., the claimed partially opaque to the transmission of the photons of the wavelength).  Fukuoka, in [0080], discloses the heat source can be LEDs.
Therefore, it would be obvious to a skilled artisan to modify Xie by using a filter during the radiant heat PEB process as taught by Fukuoka because, Fukuoka, in [0067], discloses that not using a filter results in an abrupt increase in temperature of the wafer which in turns causes volatilization of the acids (generated during the exposure process) without sufficiently flowing through the resist film, and in [0068], discloses that using filters enables the proper development of the resist such that the entire exposed and intermediate exposed areas of the resist are dissolved by the developer and at the same time the resist pattern formed do not have irregularities in the sidewalls.  It would be obvious to a skilled artisan to modify Xie by using LED as heat source as taught by Fukuoka because Xie, in [0063], teaches the use of lamps and does not limit the lamps to a particular source, and Fukuoka teaches using heating modules that use LEDs that can irradiate the wafer with wavelengths that the silicon wafer will absorb so as to cause the heating of the wafer.
Claims 11-12, and 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0355549 (hereinafter referred to a Xie) in view of U. S. Patent No. 6,018,616 (hereinafter referred to as Schaper).
Xie is disclosed in paragraph no. 8, above.
The difference between the claims and Xie is that the Xie does not disclose that the heat transfer fluid, positioned in the substrate support that heats the substrate during the PEB process, is in circulation with fluid heating elements and heat exchanger (claims 11, 15).  Xie does not disclose the fluids recited in claims 12 and 16.
	Schaper, in the abstract, and in col 2, lines 1-9, lines 64-67, and in col 3, lines 1-2, discloses fluid that is contact with the heater (heating element) and the heat exchanger, wherein the fluid transfers the heat to the substrate.  Schaper, in col 4, lines 54-65, discloses that the fluid can be water or oil or glycol.
	Therefore, it would be obvious to a skilled artisan to modify Xie by employing the claimed heat exchanger and heating element as taught by Schaper because, Xie, in [0026] teaches the use of the heating transfer fluid to efficiently and quickly increase the temperature of the substrate positioned above the substrate support and Xie, in [0024], already teaches the use of heating elements disposed in the substrate support, and because , Schaper, in col 4, lines 12-14, discloses that the heat exchange provides circulation of fluid and in col 4, lines 43-47, Schaper discloses that the heater provides uniform heat distribution fluid inside the  heat exchanger which in turn transfers heat to the substrate, and in col 1, lines 64-67, and col 2, lines 1-9, discloses that the using the heat exchanger that includes a fluid circulation means and heater that is in thermal communication with the heat exchanger enables continuous control of substrate temperature.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 3, 2022.